Citation Nr: 9930228	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-13 504	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for coronary artery 
disease.



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

On the basis of service department records, the RO determined 
in Administrative Decisions in February 1981 and March 1982 
that the veteran had honorable service from December 1969 to 
January 1972 and from January 1973 to January 1976.  His 
service from January 22, 1976 to March 31, 1980 was 
determined to have been performed under other than honorable 
conditions.  This appeal arises from a December 1997 rating 
action in which the RO denied service connection for coronary 
artery disease.


REMAND

Private and VA medical treatment records found in the claims 
folder reveal that the veteran is currently diagnosed with 
coronary artery disease.  A review of the veteran's service 
medical records reveals that the only records available are 
from the veteran's period of service from 1978 to 1980.  
Service medical records for the veteran's periods of 
honorable service as well as the veteran's other service 
medical records dated prior to 1978 are not contained in the 
claims folder.  

In particular, the veteran has alleged that in August of 
1976, he was hospitalized at a military facility in Germany.  
He stated that at that time, he was diagnosed with high blood 
pressure and high cholesterol.  It does not appear that the 
RO has undertaken a substantial effort to obtain all of the 
veteran's service medical records prior to 1978 from the 
National Personnel Records Center.  It does appear that in 
September 1998, the RO attempted to obtain service medical 
records from April 1976 to October 1976 from the 97th General 
Hospital in Frankfurt, Germany.  However, this attempt had 
negative results for the stated reason that the designated 
Army Post Office had closed.  Existing service medical 
records showing the presence of essential hypertension or 
coronary artery disease, or, as in this case, service medical 
records showing the presence of either condition within one 
year of termination of the second period of recognized 
honorable service, would serve to well ground this claim.  
Both conditions are inherently chronic.  As such, the RO must 
undertake an exhaustive effort to obtain these existing 
service medical records.  Robinette v. Brown, 8 Vet. App. 69 
(1995).
  
Under the circumstances, the case is REMANDED to the RO for 
the following development.

1.  The RO should obtain a complete copy 
of the veteran's service medical records 
for all periods of service, honorable and 
other than honorable, prior to 1978, and 
associate them with the claims folder.  
In particular, the August 1976 
hospitalization records from the military 
hospital in Germany should be obtained 
and associated with the claims folder.     

2.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board of 
Veterans' Appeals (Board)  if in order.  The appellant need 
take no action until otherwise notified.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












